                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           KURT R. BONDS, ESQ.
                                                                       2   Nevada Bar No. 6228
                                                                       3   DAVID M. SEXTON, ESQ.
                                                                           Nevada Bar No. 14951
                                                                       4   6605 GRAND MONTECITO PARKWAY
                                                                           SUITE 200
                                                                       5   LAS VEGAS, NEVADA 89149
                                                                           (702) 384-7000
                                                                       6   efile@alversontaylor.com
                                                                       7   Attorneys for Plaintiff

                                                                       8                                UNITED STATES DISTRICT COURT

                                                                       9                                       DISTRICT OF NEVADA
                                                                      10   JULIE ZALOGA, an individual;                           CASE NO.: 2:18-CV-02415-JAD-CWH
                                                                      11
                                                                                   Plaintiff,
                                                                      12   vs.                                                    STIPULATION AND ORDER TO
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                                                                                  EXTEND DEADLINE TO FILE
                                                                      13   DIAMOND RESORTS INTERNATIONAL                          STIPULATION AND ORDER FOR
                                                                           MARKETING, INC., a foreign corporation;                DISMISSAL
                                                                      14
                                       LAS VEGAS, NV 89149




                                                                           and DIAMOND RESORTS HOLDINGS,
                                          (702) 384-7000




                                                                           LLC, a domestic limited liability company,             [SECOND REQUEST]
                                            LAWYERS




                                                                      15

                                                                      16           Defendants.

                                                                      17
                                                                                   Plaintiff Julie Zaloga, by and through her counsel, Alverson Taylor & Sanders, and
                                                                      18

                                                                      19   Defendants Diamond Resorts International Marketing, Inc. and Diamond Resorts Holdings,

                                                                      20   LLC, by and through their counsel, Snell & Wilmer L.L.P., hereby stipulate and agree to extend
                                                                      21   the deadline to file the Proposed Stipulation and Order for Dismissal that is currently due June 3,
                                                                      22
                                                                           2019.
                                                                      23
                                                                                   The settlement agreement has been circulated and reviewed by the parties. However, the
                                                                      24
                                                                           parties require additional time to execute the agreement and to process and release the settlement
                                                                      25

                                                                      26   funds. As such, and to give the parties time to execute the agreement and for payment to be

                                                                      27   made, the parties have agreed to extend the deadline to file the Proposed Stipulation and Order

                                                                      28   for Dismissal an additional three weeks, until June 24, 2019. This should give the parties
                                                                                                                           1                              KB/26006
                                                                       1   adequate time to execute the agreement and for the payment of the settlement funds to be
                                                                       2   processed and completed.
                                                                       3
                                                                                  The parties seek this extension in good faith.
                                                                       4
                                                                           IT IS SO STIPULATED.
                                                                       5
                                                                           Dated: June 3, 2019                                 Dated: June 3, 2019
                                                                       6
                                                                           ALVERSON TAYLOR SANDERS                             SNELL & WILMER L.L.P.
                                                                       7

                                                                       8
                                                                           By: /s/ David M. Sexton                             By: /s/ Paul Swenson Prior
                                                                       9                                                           Paul Swenson Prior
                                                                               Kurt R. Bonds, Esq.
                                                                               Nevada Bar No. 6228                                 Nevada Bar No. 9324
                                                                      10                                                           Hayley J. Cummings
                                                                               David M. Sexton, Esq.
                                                                               Nevada Bar No. 14951                                Nevada Bar No. 14858
                                                                      11                                                           3883 Howard Hughes Parkway, Suite
                                                                                6605 Grand Montecito Parkway,
                                                                                                                                   1100
                                                                      12        Suite 200                                          Las Vegas, Nevada 89169
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                                Las Vegas, NV 89149                                Attorneys for Defendants.
                                                                      13        Attorneys for Plaintiff Julie Zaloga
                                                                      14
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000
                                            LAWYERS




                                                                      15
                                                                                                                       ORDER
                                                                      16
                                                                                  IT IS SO ORDERED.
                                                                      17                  June 20
                                                                                  Dated: ___________________, 2019.
                                                                      18

                                                                      19                                                _______________________________________
                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                           2                           KB/26006
                                                                       1                       CERTIFICATE OF SERVICE VIA CM/ECF
                                                                       2        I hereby certify that on this 3rd day of June, 2019, I did serve, via Case
                                                                       3   Management/Electronic Case Filing, a copy of the above and foregoing STIPULATION AND
                                                                           ORDER TO EXTEND DEADLINE TO FILE STIPULATION AND ORDER FOR
                                                                       4   DISMISSAL addressed to:

                                                                       5         Paul Swenson Prior, Esq.
                                                                                 SNELL & WILMER L.L.P.
                                                                       6         3883 Howard Hughes Parkway, Suite 1100
                                                                       7         Las Vega, Nevada 89169
                                                                                 sprior@swlaw.com
                                                                       8         Attorneys for Defendants

                                                                       9                                                  /s/ Kimber Foster________________
                                                                                                                          An Employee of ALVERSON TAYLOR
                                                                      10                                                  & SANDERS
                                                                      11

                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13

                                                                      14
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000
                                            LAWYERS




                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                    3                         KB/26006
